NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0969-17T1

LIBERAL FINANCE SERVICE,

          Plaintiff-Respondent,

v.

GABRIEL HORACE,

     Defendant-Appellant.
____________________________

                    Submitted September 18, 2018 – Decided October 2, 2018

                    Before Judges Suter and Firko.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Essex County, Docket No. DC-000026-17.

                    Denbeaux & Denbeaux, attorneys for appellant (Joshua
                    W. Denbeaux, on the briefs).

                    Randolph Walzer & Associates LLC, attorneys for
                    respondent (Randolph Walzer, on the brief).

PER CURIAM

          Defendant appeals from two orders denying his motions to vacate

judgment and reconsideration. For the following reasons, we affirm.
                                         I.

        Plaintiff filed a complaint against defendant after he defaulted on an

installment sales contract to purchase a vehicle. The parties entered into a

settlement and defendant agreed to pay $200 per month until the balance was

paid. Plaintiff agreed not to enforce the judgment as long as payments were

made. Counsel for plaintiff memorialized the settlement terms in a letter w hich

stated that plaintiff "[does] intend to take a [J]udgment against [defendant]

. . . ." and that the $200 monthly payments would be made directly to plaintiff's

counsel. No answer was filed.

        After making payments for several months, defendant defaulted and

plaintiff proceeded to obtain a default judgment, which was enforced by way of

wage garnishment. 1       Plaintiff denies it refused payments, as alleged by

defendant.

        Thereafter, defendant moved to vacate the default judgment and for leave

to file an answer, affirmative defenses, counterclaims, and a third-party

complaint, which was denied. The judge found that "defendant admitted that he

owed the money and there is no basis to vacate the judgment pursuant to Rule

4:50-1." In clarifying his prior order, the judge also found that "[d]efendant


1
    According to plaintiff, the balance due was less than $1,000.
                                                                         A-0969-17T1
                                         2
agreed to the entry of judgment and to pay $200 a month until the judgment was

paid and he cannot now change his mind." This appeal followed.

                                     II.

      Defendant presents the following arguments in this appeal:

            I.    THE COURT BELOW ERRED IN REFUSING
                  TO VACATE THE JUDGMENT OF DEFAULT
                  BECAUSE THE JUDGMENT WAS ENTERED
                  IN VIOLATION OF THE CLEAR LANGUAGE
                  OF THE SUMMONS, THE DEFENDANT WAS
                  NOT IN DEFAULT AND BECAUSE THE
                  DEFENDANT MET ALL THE CONDITIONS
                  OF R. 4:50-1[.]

                  a.  [R.] 4:50-1(a) - DEFENDANT GABRIEL
                  HORACE       COMPLIED      WITH   THE
                  INSTRUCTIONS IN THE SUMMONS FROM
                  THE COURT AND SHOULD NOT HAVE
                  BEEN DEFAULTED BY THE COURT WHICH
                  HAD NOT BEEN MADE AWARE OF THE
                  SETTLEMENT AT THE TIME OF THE
                  JUDGMENT BY DEFAULT[.]

                  b.  R. 4:50-1(e) [-] THE CASE WAS
                  SETTLED BEFORE AN ANSWER WAS DUE
                  TO HAVE BEEN FILED BY DEFENDANT
                  HORACE AND THE CONTINUATION OF
                  THE JUDGMENT AFTER SUFFICIENT
                  NOTICE OF THE SETTLEMENT WAS
                  PROVIDED    TO    THE   COURT  [IS]
                  INEQUITABLE[.]

                  c.  R. 4:50-1(f) [-] IF THE COURT
                  CONCLUDES THAT NO SPECIFICALLY
                  ENUMERATED SUBSECTION OF [R.] 4:50-1

                                                                      A-0969-17T1
                                      3
                  APPLIES, THE COURT SHOULD VACATE
                  THE    JUDGMENT     PURSUANT     TO
                  SUBSECTION (f) AS THE PLAINTIFF AND
                  NOT DEFENDANT IS IN BREACH OF THE
                  SETTLEMENT AGREEMENT[.]

                  d.   THE COURT BELOW ERRED IN
                  CONCLUDING     THAT  [DEFENDANT]
                  LACKED A MERITORIOUS DEFENSE TO
                  THE COMPLAINT[.]

                  e.  [R.] 4:30A – UNLESS THIS COURT
                  VACATES FINAL JUDGMENT, THE ENTIRE
                  CONTROVERSY       DOCTRINE    WILL
                  INSULATE FROM LIABILITY THE SELLER
                  OF THE AUTOMOBILE AND PERMITTING
                  THIS [JUDGMENT] TO STAND WOULD
                  PERVERT THE PURPOSE OF THE ENTIRE
                  CONTROVERSY DOCTRINE[.]

      We note that defendant does not seek to invalidate the settlement

agreement. Indeed, he initially made payments, thereby ratifying the settlement

terms. He now seeks to reverse course and defend the action.

      Defendant argues that plaintiff was remiss by not dismissing the complaint

or notifying the court that the matter was settled. He further contends that he

"complied" with the instructions set forth in the summons, and therefore , the

trial judge wrongfully allowed default and default judgment to enter.        We

disagree.

      The summons provided as follows:


                                                                        A-0969-17T1
                                       4
            IF YOU DISAGREE WITH THE PLAINTIFF'S
            CLAIMS, A WRITTEN ANSWER OR SIGNED
            AGREEMENT MUST BE RECEIV[E]D BY THE
            COURT ABOVE, ON OR BEFORE 02/14/2017, OR
            THE COURT MAY RULE AGAINST YOU. IF YOU
            DISAGREE WITH THE PLAINTIFF, YOU MUST DO
            ONE OR BOTH OF THE FOLLOWING:

            1.    Answer the Complaint […]

            2.    Resolve the Dispute. Contact the plaintiff's
            attorney, or contact the plaintiff if the plaintiff does not
            have an attorney, to resolve this dispute. The plaintiff
            may agree to accept payment arrangements. If you
            reach an agreement, mail or hand deliver the SIGNED
            agreement to the court's address listed above on or
            before 02/14/2017.

      Prior to the deadline, defendant called plaintiff's counsel, spoke to a

paralegal, and voluntarily reached a settlement. The terms were clearly set forth

in a letter prepared by the firm which stated:

            Thank you for telephoning our office on 13 February
            2017, and for speaking with Cathy Baatz, a paralegal in
            our office. You have reported that you have now been
            served with the Summons and Complaint in the
            captioned matter. As you were advised, we do intend
            to take a [J]udgment against you, a [J]udgment being
            the [C]ourt's determination that money is owed. You
            have admitted that you do, in fact, owe this money.

            Now, you have promised to forward regular payments
            of $200[.00] each month directly to our office
            commencing 23 February 2017. Please note the money
            must be in our office by the 23rd or you will call our
            office and do a check by phone payment on that date.

                                                                           A-0969-17T1
                                         5
            There is a fee of $7.95 for this service until such time
            as the entire [J]udgment has been satisfied. Each of
            these payments must be forwarded regularly and
            promptly as promised.

            All payments should be made payable to "Randolph
            Walzer, Esq." and forwarded directly to this office in
            one of the enclosed self-addressed envelopes. If you
            have any questions, please do not hesitate to telephone
            this office.

                                       III.

      We are cognizant of the strong and longstanding social values that favor

the settlement of litigation. "[T]he settlement of litigation ranks high in our

public policy." Brundage v. Estate of Carambio, 195 N.J. 575, 601 (2008)

(quoting Jannarone v. W.T. Co., 65 N.J. Super. 472, 476 (App. Div. 1961)).

Settlements provide a measure of repose and finality to disputes that would

otherwise persist and burden the litigants and our court system if they were not

amicably resolved. A settlement of a legal claim between parties is a contract

like any other contract, "which a court, absent a demonstration of 'fraud or other

compelling circumstances,' should honor and enforce as it does other contracts."

Pascarella v. Bruck, 190 N.J. Super. 118, 124-25 (App. Div. 1983) (quoting

Honeywell v. Bubb, 130 N.J. Super. 130, 136 (App. Div. 1974)). We will not

interfere with a trial judge's factual findings and conclusions concerning a



                                                                          A-0969-17T1
                                        6
settlement agreement that are amply supported by the record. Lahue v. Pio

Costa, 263 N.J. Super. 575, 597 (App. Div. 1993).

      We disagree with defendant that the failure of the parties to notify the

court of the settlement agreement serves as a basis to vitiate its terms. This

would contravene this State's longstanding public policy of valuing the

settlement of litigation. We "strain to give effect to the terms of a settlement

whenever possible." Brundage, 195 N.J. at 601 (quoting Dep't of Pub. Advocate

v. N.J. Bd. of Pub. Util., 206 N.J. Super. 523, 528 (App. Div. 1985)).

      In sum, we are convinced that this settlement was voluntarily entered into

and was properly enforced by the trial judge.

      To the extent we have not addressed defendant's remaining arguments, we

find them without sufficient merit to warrant discussion in a written opinion. R.

2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-0969-17T1
                                       7